Citation Nr: 1312082	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  06-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for valvular heart disease, secondary to the service-connected hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1996.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

On April 3, 2009, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.  

In May 2009, the Board remanded the Veteran's claims to the RO for further evidentiary development.  

In October 2011, the Board found that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), had been raised by the evidence of record and remanded the claim for a medical opinion addressing whether or not the Veteran was unemployable due to her service-connected disabilities.  

The Board also notes that, in a rating action of February 2010, the RO denied the Veteran's claim of entitlement to service connection for valvular heart disease, secondary to hypertension.  Subsequently, in a statement in support of claim (VA Form 21-4138), dated in February 2010, the Veteran submitted a notice of disagreement (NOD) with the denial of her claim for service connection for valvular heart disease.  However, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim.  So, for the reasons discussed below, this issue must be remanded to the RO.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.  

A.  TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

In her claim for increased ratings for hypertension and degenerative disc disease of the lumbar spine, received in November 2004, the Veteran maintained that she was functionally impaired in her ability to function at home and at work a result of those disabilities.  Thus, a claim for a TDIU was implicitly raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated that she stopped working in August 2011 as a travel counselor due to her service-connected disabilities.  She reported losing more than 5 months from work during the period from August 24, 2009 to August 19, 2011.  The Veteran has submitted lay statements attesting to the fact that she had difficulty performing her duties as a result of her back and bilateral leg disorders.  

Service connection is in effect for hypertension, rated 20 percent disabling from May 12, 2008 and 60 percent disabling from May 6, 2010.  Service connection is also in effect for total knee replacement, left knee, evaluated as 20 percent effective September 18, 2008, with a temporary 100 percent rating effective September 13, 2011, and a 60 percent rating effective November 1, 2012.  Service connection is in effect for degenerative disc disease, L5-S1, rated as 40 percent disabling, effective May 6, 2010.  Service connection is also in effect for: Achilles tendonitis, right leg, rated as 10 percent disabling from November 15, 2004; Achilles tendonitis, left leg, rated as 10 percent disabling from November 15, 2004; tibial stress reaction, right leg, rated 10 percent disabling, effective November 15, 2004; and left plantar fasciitis, rated 0 percent disabling, effective March 11, 1994.  The combined schedular evaluation has been 100 percent since November 1, 2012.  

Historically, VA would treat the TDIU issue as moot from November 1, 2012.  VA General Counsel (GC) had issued a precedent opinion holding that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

In 2008, however, the United States Court of Veterans Appeals (Court) issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Court in Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  In this case, the Veteran is in receipt of a combined 100 percent schedular rating for multiple disabilities.  He is also is receipt of SMC.  It is thus possible, depending upon the severity of each of the Veteran's service-connected disabilities, that a separate TDIU rating could benefit the Veteran.  

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley v. Peake, 22 Vet. App. 280, 290-91 (2008).  At present, the Veteran's disabilities do not meet these criteria.  

VA has a duty to maximize the benefits to which a veteran is entitled.  This duty necessitates assessing all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  Buie, 24 Vet. App. at 250-51.  In this case, this duty translates to considering whether since November 1, 2012, the Veteran is eligible for a TDIU based solely on any one of his service-connected disabilities.  

Although the Veteran is receiving a combined 100 percent schedular rating for multiple disabilities effective from November 1, 2012, in regard to the question of whether a TDIU is warranted prior to November 1, 2012, the Board notes that prior to November 1, 2012, service connection was in effect for the following: hypertension; total knee replacement, left knee; degenerative disc disease, L5-S1; Achilles tendonitis, right leg; Achilles tendonitis, left leg; tibial stress reaction, right leg; and left plantar fasciitis.  The evidence of record includes opinions which address the impact of certain service-connected disabilities on the Veteran's ability to work.  

Of record is a determination by a Vocational Rehabilitation and Employment Officer, dated in July 2009, which found that the Veteran was currently infeasible of achieving a vocational goal and benefiting from VR&E services.  It was noted that, based on a review of the Veteran's VA medical records, she was determined to have a serious employment handicap in June 2009.  In order to provide the Veteran with real world experience, it was arranged for the Veteran to work in the travel department at the VA medical center as a clerk; however, she was not able to remain there citing it was too stressful for her.  She requested a change to work in the dental clinic; however, she had only worked there for a couple of days before she reported that she no longer could work there because of the stress.  The vocational rehabilitation counselor (VCR) did not believe the Veteran to be mentally stable to work anywhere at this time.  At that time, it was determined that the Veteran's condition or ability to obtain and maintain competitive employment was not anticipated to improve significantly within the year.  

Following a VA examination in September 2009 for evaluation of the tibia and fibula, the examiner stated that the effect of the condition on the Veteran's usual occupation was limited prolonged repetitive stair climbing, and the effect on her daily activities is limited prolonged running and jumping.  

However, following a VA examination in November 2011, the VA examiner stated that the Veteran's thoracolumbar spine disorder impacts her ability to work in that she is unable to bend, walk for prolonged distance, lift or carry heavy objects.  It was noted that she had to constantly ask for assistance from co-workers.  The VA examiner stated it is less likely than not that her service-connected disabilities render her unable to secure or follow a substantially gainful employment.  The examiner observed that the Veteran was able to perform sedentary jobs such as customer service, answering telephone, clerical work, or sales personnel with alternating periods of standing, sitting, and walking.  It is unclear to the Board whether the VA examiner fully considered all of the Veteran's service-connected disabilities when rendering the opinion regarding her employability.  

Of record is a statement from the Veteran's treating psychologist at the VA medical center in Atlanta, dated in February 2012, indicating that she had been treating the Veteran since November 2011.  The psychologist reported that the Veteran is being treated for clinically significant symptoms of depression and anxiety, and that she has a history of multiple major depressive episodes dating back to her 20s.  The psychologist noted that, most recently, the Veteran's depressive symptoms have been secondary to pain and loss of functioning related to her service-connected knee condition.  She further noted that, in addition to her physical conditions, the Veteran currently displays psychiatric symptoms that are sufficient to limit her function across various domains, including employability.  

In November 2012, the Veteran submitted additional evidence for his TDIU claim without a specific waiver of RO initial consideration.  She submitted the report of a clinical assessment dated in October 2012, wherein a VA physician indicated that pain is present to such an extent as to be distracting to adequate performance of daily activities or work.  She also noted that greatly increased pain is likely to occur and to such a degree as to cause distraction from the task or even abandonment of the task.  The VA physician further noted that medications prescribed for the Veteran's disabilities can cause significant side effects that can be expected to limit the effectiveness of work duties or the performance of such daily tasks such as driving automobile, etc.  As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes that the Veteran has both a hard copy and electronic ("Virtual VA") claims file.  While this case was in remand status, a computerized VA examination report dated in December 2012 was associated with the Veteran's Virtual VA claims file.  This evidence, which consists of an examination of the left knee, status post replacement, is pertinent to the appeal issue of entitlement to a TDIU, but this evidence has not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the foregoing, the Board finds that a VA examination and opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation). Specifically, on remand, the Veteran should be afforded a VA examination that expressly addresses the impact of her left knee, low back, hypertension, and stress fracture of the right leg disorders on her ability to obtain and maintain gainful employment.  That examination should focus on the functional effects of those service-connected disabilities, both alone and in the aggregate.  Additionally, that examination should be conducted by a licensed medical doctor in order to fully and fairly assess the merits of the Veteran's TDIU claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  

VA outpatient treatment records dated through December 2012 have been associated with the paper claims file and Virtual VA file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after December 2012 should be made.  38 C.F.R. § 3.159(c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any additional relevant non-VA evidence.  

B.  S/C-Valvular heart disease, secondary to hypertension.

As noted in the introduction section, the Veteran filed a Notice of Disagreement (NOD) with a February 2010 rating decision that denied service connection for valvular heart disease, secondary to hypertension.  However, the RO has not issued a Statement of the Case (SOC) as to this issue.  In Manlincon v. West, 12 Vet. App. at 240, the Court indicated that in a case, as here, wherein the Veteran expressed disagreement in writing with an RO decision and the RO failed to issue a statement of case (SOC), the Board should remand the claim to the RO, not refer it there, for issuance of an SOC.  The Veteran then must be given an opportunity to "perfect" an appeal to the Board on this issue by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Refer the Veteran's claims file to a medical professional to determine to what extent the Veteran's service-connected disabilities prior to November 1, 2012, provided limitations on her ability to obtain or retain employment, and whether on and after November 1, 2012, any of the Veteran's service-connected disabilities specifically render her unable to secure and/or follow substantially gainful employment.  

Based on his/her review of the case, the reviewer must provide an opinion on the following:

(A) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities prior to November 1, 2012 (hypertension, tibial stress reaction of the left leg, degenerative disc disease, L5-S1, and Achilles tendonitis of the right leg) alone precluded her from securing and following substantially gainful employment consistent with her education and occupational experience? All of the Veteran's service-connected disabilities, collectively, must be considered when answering the aforementioned question.  

(B) Is it at least as likely as not (50 percent or greater degree of probability) that any of the Veteran's service-connected disabilities on and after November 1, 2012 (all of the disabilities listed above and also total knee replacement, left knee) alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience? Complete rationale for the opinion regarding employability should be provided.  

2.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal. In doing so, the RO should specifically consider whether a TDIU is warranted prior to November 1, 2012.  The RO should also consider whether, as of November 1, 2012, the Veteran is eligible for a TDIU based solely on any one of her service-connected disabilities.  If the determination is adverse to the Veteran, both she and her representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted. The SSOC must provide reasons and bases for the decisions reached.  The Veteran and her representative should be provided an opportunity to respond before the case is returned to the Board.  

4.  The RO also should review the Veteran's claim for service connection for valvular heart disease secondary to hypertension.  The RO should prepare an SOC concerning this claim in accordance with 38 C.F.R. § 19.29.  The Veteran and her representative must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  This issue should then be returned to the Board for further appellate consideration only if an appeal is perfected.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law. By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until she is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


